Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0001] line 2 the status of the parent application needs to be updated to its current status.
In the specification at paragraph [0008] line 4 “includes may include” is grammatically incorrect.
In the specification at paragraph [0048] line 5 “second side 12C” should be –second side 12D--.
In the specification at paragraph [0094] line 2 “is/” should be –is--.
In the specification at paragraph [0094] line 2 “K in” should be –K to--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 25 there is no disclosure how the pin can work if it is not slidable within the bore.  If the pin cannot slide then it does not move and therefore cannot engage and disengage the blade.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 26 are vague and indefinite because it is unclear how the pin cannot slide in claim 25 and move in claim 26.
Claim 36 is vague and indefinite at line 4 because it is unclear if the “locking pin” is the same pin set forth in claim 22 or an additional pin.  In addition, claim 36 is vague and indefinite because the locking pin is not connected to the rest of the device.  Finally, claim 36 is vague and indefinite because the restrictor is not connected to the rest of the device.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong (7,254,898).
The device as claimed is disclosed by Armstrong with a blade 12 with measurement indicia 22; a body 28 with a bore (either 40 or the holed where 46 extends through); a slot (figures 1 and 2) formed in the body for movably receiving the blade; a locking mechanism 46 operably engaged with the body for releasably securing the blade within the slot; and a pin (either 50 or 46 can be read as the pin) operably engaged and retained within the bore of the body for releasably securing the blade at at least one specific location along the blade (pin 50 fixes the body in hole 20 or pin 46 can fix the body at any location along the slot including the top 18 and bottom T ends of the slot.
With respect to claim 37 Armstrong discloses the method as claimed including the steps of positioning a body 28 of the adjustable square at a precise known position along a blade 12 of the adjustable square; aligning one of a plurality of indexing apertures (top or bottom of T-slot 18) formed in the blade with an indexed bore formed in the body; operably engaging a portion of the blade with a portion of a pin 46 to fix the body at the desired position; and indexing with the pin of the adjustable square the body of the adjustable square at the precise known position.
With respect to claim 38 Armstrong discloses wherein positioning further includes: disengaging a locking mechanism 46 from a locked position to an unlocked position; disconnecting a clamping member from the blade; and moving the body with respect to the blade or the blade with respect to the body.
With respect to claim 39 Armstrong discloses reengaging a locking mechanism 46 to a locked position from an unlocked position; and preventing movement of the body with respect to the blade or the blade with respect to the body.
Claim(s) 22, 23 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (2,404,911).
The device as claimed is substantially disclosed by King with a blade 2 with measurement indicia; a body 9 with a bore (where pin 15 extends); a slot 14 formed in the body for movably receiving the blade; a locking mechanism 16 operably engaged with the body for releasably securing the blade within the slot; and a pin 15,16 operably engaged and retained within the bore of the body for releasably securing the blade at at least one specific location along the blade.
With respect to claim 23 King discloses a first position of the pin when the pin is disengaged with the blade; and a second position of the pin when the pin is engaged with the blade.
With respect to claim 25 the pin is being read as slidable since that is the only working embodiment disclosed.  Therefore, King discloses the pin is slidable within the bore between an engaged position and a disengaged position.
With respect to claim 26 King discloses the pin moves within the bore in an axial manner.
With respect to claim 27 King discloses the pin is retained within the bore in both the engaged position and the disengaged position.
With respect to claim 28 King discloses a spring cap 20 located at a first end of the bore and; and a spring 18 operative to control axial movement of the pin within the bore.
With respect to claim 29 King discloses the pin includes a first end 15 and second end 16 and a tapered region at the second end with a first diameter closer to the first end and a second diameter closer to the second end and the second diameter is less than the first diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 31-35, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (2,404,911) in view of Lester 2,588,131).
The device as claimed is disclosed by King as stated in the rejection recited above for claims 22, 23 and 25-29, but lacks wherein when the pin is in the first position the pin is entirely above the top surface of the blade, and when the pin is in the second position a portion of the pin is below the top surface of the blade but above a bottom surface of the blade.
Lester teaches using a pin 14 wherein when the pin is in the first position the pin is entirely above the top surface of the blade 9 (the side that is facing the pin 14 is being read as the top side of the blade), and when the pin is in the second position a portion of the pin is below the top surface of the blade but above a bottom surface of the blade as a means to lock the blade at specific locations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking pin of King with the locking pin of Lester wherein when the pin is in the first position the pin is entirely above the top surface of the blade, and when the pin is in the second position a portion of the pin is below the top surface of the blade but above a bottom surface of the blade as a means to lock the blade at specific locations.
With respect to claim 31 the combination of King in view of Lester disclose a plurality of indexing apertures are along a length of the blade corresponding to the measurement indicia.  Lester teaches using a plurality of indexing means 11 to locate the blade at a multitude of locations relative to the housing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of indexing apertures are along a length of the blade corresponding to the measurement indicia in King as taught by Lester to locate the blade at a multitude of locations relative to the housing.
With respect to claim 32 the combination of King in view of Lester disclose the pin passes over at least a portion of one of the plurality of indexing apertures; and wherein the pin operably engages the blade (as taught by Lester in the use of the device).
With respect to claim 33 the combination of King in view of Lester disclose a spring 18 (King) or 18 (Lester) operative to move the pin along an axis.
 With respect to claim 34 the combination of King in view of Lester disclose the spring is operative to move the pin into engagement with the blade when depressed.
With respect to claim 35 the combination of King in view of Lester disclose wherein the body comprises: a front region; a rear region; a first side region at a right angle to the front region and rear region; and a second side region at an acute angle with respect to front region and an obtuse angle with respect to the rear region (as disclosed by King).
With respect to claim 37 the combination of King in view of Lester disclose positioning a body of the adjustable square at a precise known position along a blade of the adjustable square (both King and Lester); aligning one of a plurality of indexing apertures formed in the blade with an indexed bore formed in the body (both King and Lester); operably engaging a portion of the blade with a portion of a pin to fix the body at the desired position (Lester); and indexing with the pin of the adjustable square the body of the adjustable square at the precise known position (both King and Lester).
With respect to claim 38 the combination of King in view of Lester disclose disengaging a locking mechanism from a locked position to an unlocked position; 
disconnecting a clamping member from the blade; and moving the body with respect to the blade or the blade with respect to the body (both King and Lester).
With respect to claim 39 the combination of King in view of Lester disclose reengaging a locking mechanism to a locked position from an unlocked position; and preventing movement of the body with respect to the blade or the blade with respect to the body (both King and Lester).
With respect to claim 40 the combination of King in view of Lester disclose 
depressing the pin in an axial manner to engage with a single aperture of the blade (Lester).
With respect to claim 41 the combination of King in view of Lester disclose overcoming a spring biasing force applied by a spring located in the indexed bore and in operative contact with the pin in order to depress the pin in an axial manner (both King and Lester).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,168,969.
Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims, such as claim 22, would have been an obvious variation of the patented claims by removing non-essential limitations.  With respect to the added limitations, such as the spring and cap of claim 28, these limitations are clearly taught by the refences cited in the rejections recited above.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,168,970.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader and would have been an obvious variation of the patented claims by removing non-essential limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855